JOANOS, Judge.
Roberts contends that Fla.Admin.Code Rule 23-19.01(6) is an invalid delegation of legislative authority which caused the Florida Parole and Probation Commission to improperly rate h;s offense for purposes of determining his presumptive parole release date. We disagree and affirm the order dismissing Roberts’ petition.
Fla.Admin.Code Rule 23-19.01(6) sets forth an objective method for the Commission to rate attempted crimes. It is reasonably related to the purposes of the enabling legislation. See Chapter 947, Florida Statutes (1981). Roberts has failed to meet his burden of proving the invalidity of Fla.Admin.Code Rule 23-19.01(6) in that he has not shown that it is arbitrary and capricious. Therefore, the validity of the rule is upheld. See Agrico Chemical Co. v. Department of Environmental Regulation, 365 So.2d 759 (Fla. 1st DCA 1978).
SHAW and WIGGINTON, JJ., concur.